Murphy, J. (dissenting).
We disagree and vote to continue the temporary injunction granted below in order to maintain the status quo pending the trial which we all agree should be promptly held.
In or about July, 1974, the city and the Uniformed Sanitationmen’s Association, Local 831,1.B.T. ("the Union”), entered into a two-year collective bargaining agreement which provides, inter alia:
"The terms 'employee’ and 'employees’ as used in this agreement shall mean, except as otherwise used in Article III, Section 3(e) and 3(g)2, only those persons in the unit described in Section I of this Article who were and still are employed by the City under the title Sanitationman on the date of the signing of the Waiver and Release required by Article VII of this Agreement.” (Art. I, § 2.)
"The City agrees, to employ each of the employees for the period between July 1, 1974 and June 30, 1976 for 261 (8 hour) working days per annum at the respective annual *604compensation set forth in Schedule 'A’ of this Article III.” (Art. Ill, § 1.)
"It is specifically understood and agreed that the terms and provisions of this Agreement and the benefits granted thereunder shall be applicable as of July 1, 1974 (the effective date of this Agreement) to each employee who was and still is employed by the City in the title Sanitationman on the date of signing of the Waiver and Release required by Article VI of this Agreement and who executes the following instruments and complies with the provisions of such instruments:
"(a) A waiver of any rights such employee may have under section 220 of the Labor Law in a form and manner approved by the Corporation Counsel’s Office for such purpose * * * and;
"(b) A Release to the City of New York in the form now used by the City for such purpose”. (Art. VI.)
As we indicated in our dissenting opinions on plaintiff’s motion to vacate the city’s statutory stay (DeLury v City of New York, 48 AD2d 405) the principal contractual provision here in issue is unique; and has no counterpart in other current labor agreements with, any sizeable group of municipal employees. Nevertheless, and despite such provision, the city announced its intention to (and actually did, after the temporary injunction granted below was stayed) discontinue the services of several thousand sanitationmen to effectuate allegedly necessary economies. Respondents immediately sought injunctive relief. Cf. Kunz v City of New York, 286 App Div 252, affd 3 NY2d 834, where, ironically, the city took the same position it now vigorously opposes—i.e., that guaranteed employment at a fixed rate was proffered in exchange for a waiver of prevailing rate claims.)
Plaintiffs contend that a guaranteed employment provision was inserted in the collective bargaining agreement, at the city’s insistence, to avoid disputes and uncertainties which frequently arose in the past by reason of the need to apply section 220 et seq. of the Labor Law to certain covered employees, including sanitationmen. Simply stated, said sections require certain public. employees to be paid not less than the "prevailing rate of wages” paid to those similarly engaged in the same locality. A contract for future services conditioned on waiver of such Labor Law right has heretofore been held valid. (Evadan Realty Corp. v Patterson, 192 Misc 850, affd 276 App Div 751.)
*605The city, on the other hand, denies any intention to provide job security for the members of the Union in the current agreement, despite the seemingly unambiguous language used; and further contends that even if the agreement could be so construed, such provision would violate both the law and public policy. We disagree.
Subdivision b of section 1173-4.3 of the Administrative Code of the City of New York, heavily relied on by appellants, provides, in pertinent part, that "[i]t is the right of the city * * * to * * * relieve its employees from duty because of lack of work or for other legitimate reasons [and to] * * * take all necessary actions to carry out its mission in emergencies * * * Decisions of the city or any other public employer on those matters are not within the scope of collective bargaining”.
Initially, a serious question is presented as to whether the city, operating on a 12 billion dollar budget, can fire several thousand civil servants while it continues to employ thousands of provisional and temporary employees, none of whom has civil service tenure, let alone any arguable contractual undertaking of employment. (Cf. Matter of Danker v Department of Health of City of N. Y., 153 Misc 502, affd 242 App Div 765, affd 266 NY 365.)
But even assuming, arguendo, as the city contends, that lack of funds is the statutory equivalent of "lack of work” (since a municipality, unlike a manufacturer awaiting orders, never lacks work), we do not read the aforesaid provision of the Administrative Code as prohibiting, either explicitly or by plain and clear language, an agreement providing for secure employment for a specified term. (Cf. Syracuse Teachers Assn. v Board of Educ., Syracuse City School Dist., 35 NY2d 743; Board of Educ. Union Free School Dist. No. 3, Town of Huntington v Associated Teachers of Huntington, 30 NY2d 122.) At most, subdivision b of section 1173-4.3 of the Administrative Code permits the city to refuse to bargain on a term agreement without fear of incurring sanctions for the commission of an improper practice.
Moreover, article 14 of the Civil Service Law (the so-called "Taylor Law”), which assertedly supersedes the collective bargaining provisions of the Administrative Code with respect to contracts negotiated by the city after March 1, 1973 (Civil Service Law, § 205, subd 5, par [d]), contains no provision proscribing term agreements. (See Civil Service Law, § 201, *606subd 12; Town of Kent Police Benevolent Assn. v Town of Kent, 42 AD2d 747; Matter of Reese v Lombard, 47 AD2d 327.)
In short, we find nothing in the governing statutes or in the public policy of this State precluding the city from waiving its right to refuse to bargain for a term contract providing job security in exchange for the sanitationmen’s waiver of their right to refuse to bargain away their section 220 of the Labor Law rights. The respective rights of each side involve permissible, as distinguished from mandatory or prohibited, items of bargaining.
Finding then, as we do, that a colorable claim has been presented that the city entered into a term agreement with plaintiffs, as it is lawfully permitted to do, the sole question presented on this appeal is whether Special Term abused its discretion in directing that the status quo be maintained until the conclusion of the trial, which we all agree should be expeditiously held. In our view, it did not.
Historically, the courts of this State have applied a less stringent standard than normally prevails in granting pendente lite relief in cases involving disputes under collective bargaining agreements. (See, e.g., Goldman v Cohen, 222 App Div 631; Schlesinger v Quinto, 201 App Div 487; Suttin v Button & Novelty Workers, 144 Misc 784, affd 236 App Div 792.) The rationale for such distinction was succinctly stated by Judge Finch in Goldman (supra, p 633): "Whether the union may collect damages on behalf of the employees and what is the true measure of the damage to the union, it is not necessary to decide since, for the purposes of this decision, it is certain that the union has more at stake to preserve under this contract than the sum of the damages occasioned by the unlawful discharge of all of the members of the union, assuming that such damages may be recovered by the union. If the union has not the right to invoke the aid of a court of equity to prevent the unlawful violation of a contract such as exists in the case at bar, then such a contract loses most of its force and the rights of collective bargaining are narrowed, and the economic benefits to the community from collective bargaining to a great extent lost.”
The city, like any private employer, is obliged to honor its lawful obligations. (Walla Walla v Walla Walla Water Co., 172 US 1; Dawson v Columbia Trust Co., 197 US 178; Greenberg v City of New York, 152 Misc 488.) To require less would *607seriously undermine the salutary purpose of the Taylor Law "to promote harmonious and cooperative relationships between government and its employees and to protect the public by assuring, at all times, the orderly and uninterrupted operations and functions of government.” (Civil Service Law, § 200.)
In such connection, we have no desire to second guess, or usurp the functions of, any other branch of government in the budgetary process; or to prejudge the merits of this case. Nor is it our intention to underestimate or minimize the serious financial problems facing the city, or to criticize the gargantuan efforts being made to resolve them. And in reaching our decision, we have refrained from spelling out the serious consequences to these city employees who were laid off because of economic conditions and fiscal practices beyond their control, since there are thousands of others similarly situated.
In sum, all we urge holding today is that, in the circumstances here presented, the arguably meritorious claim of plaintiffs deserves closer judicial scrutiny before substantial benefits derived by several thousand sanitationmen dependent on their continued employment are severely prejudiced, if not irretrievably lost. Any resulting damage to the city occasioned by continuation of the injunction pendente lite may be offset by the $1,000,000 undertaking posted by respondents.
But before concluding, we also deem it appropriate to recall the ancient maxim that he who comes into equity must come with clean hands. Accordingly, on the trial, if such issue is appropriately raised, the court may also inquire as to whether the actions of plaintiffs, or any of them, following the challenged layoffs, violated the contract sued upon and the Taylor Law.
In light of the foregoing, the order appealed from should be affirmed and an immediate trial directed to resolve the closely contested issue of the parties’ true intent in executing the two-year agreement here in issue.
Stevens, P. J., Capozzoli and Nunez, JJ., concur in Per Curiam opinion; Kupferman and Murphy, JJ., dissent in opinion by Murphy, J.
Order, Supreme Court, New York County, entered on June 27, 1975, reversed, on the law and on the facts, and the motion denied, without costs and without disbursements.